DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.

Claim Status
The amendment of 10/07/2020 has been entered. Claims 1-24 are pending in this US patent application. Claims 8-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claim 5 remains withdrawn from further consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/13/2019.
Claims 1-4, 6-7, and 24 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 10/07/2020, which removed the indefinite term “blood-normal” from claim 1.
	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Gillette in view of Park and Baer as set forth in the previous Office action is withdrawn in light of the amendment of 10/07/2020, which amended claim 1 to recite that the injectable microtissue is free of brown adipose tissue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "durable" in claim 3 is a relative term which renders the claim indefinite.  The term "durable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would Which shells would be considered “durable”, which shells would not be considered “durable”, and what is the boundary between the two? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 3, rendering it indefinite.

In the interest of compact prosecution, the Examiner has interpreted claim 3 as follows: “The microtissue of claim 1, wherein the plurality of cells of the second type form a shell that can withstand the shear strain and stress of injection through a 27ga (0.27 mm) or 30ga (0.159 mm) cannula at rates of 0.1 to 2 mL/min.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouwkema et al., Tissue Eng. 12(9): 2685-2693 (2006; cited on the IDS filed 01/29/2019).

Rouwkema teaches the creation of an endothelial network in a bone tissue engineering construct (see entire document, including page 2686, left column, paragraph 4). HUVECs and hMSCs were pooled, resuspended in osteogenic 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 6-7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rouwkema et al., Tissue Eng. 12(9): 2685-2693 (2006; cited on the IDS filed 01/29/2019).

As discussed above, claims 1, 2, 4, 6, and 24 are anticipated by Rouwkema. However, Rouwkema does not teach the limitations regarding a shell with particular characteristics or the size of the spheroids as recited in instant claims 3 and 7, respectively.

Regarding the diameter of the spheroids as recited in claim 7, MPEP § 2144.04 (IV) states that changes in size and shape are routine expedients considered to require only ordinary skill in the art. The Examiner further notes that the size of a cell spheroid would depend upon the number of cells present in the spheroid, which would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine 
Regarding the formation of a shell of MSCs in the spheroids, the instant specification indicates that such a shell forms as a natural consequence of culturing endothelial cells with MSCs in a medium without any exogenous growth factors to form spheroids and that the thickness of the MSC shell may be varied by adjusting the proportions of the MSCs and ECs (see specification as filed, pages 24-25, paragraph 0076). As such, the outer layer of the spheroids of Rouwkema, which are formed by culturing MSCs and HUVECs in a medium without exogenous growth factors in such a manner that spheroids are formed, could be interpreted as a “shell” containing MSCs. The thickness of the shell—and, consequently, its ability to withstand shear strain and stress as recited in instant claim 3—would depend on the proportion of the MSCs and HUVECs in the spheroid, as indicated by the instant specification. As discussed above, one of ordinary skill in the art would be motivated to determine all operable and optimal concentrations and numbers of cells in the cell spheroid because the concentrations and numbers of the cells in the spheroid are art-recognized, result-effective variables known to affect the formation of vessel-like structures in the spheroids, which would have been optimized in the art to provide the desired organization within the spheroids.
Therefore, claims 1-4, 6-7, and 24 are rendered obvious by Rouwkema and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to the previous rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/25/2021